Citation Nr: 0719361	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  05-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 
10 percent for lower thoracic back strain.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for trench foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from October 1964 to September 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by no 
more than occupational and social impairment with reduced 
reliability and productivity due to symptoms.

2.  The veteran's service-connected lower thoracic back 
strain is productive of degenerative changes of the spine 
with no evidence of limitation of motion, neurological 
deficits, intervertebral disc disease or muscle spasm.

3.  The veteran does not currently have a bilateral hearing 
loss disability as defined by VA regulations.

4.  Tinnitus was not manifested during the veteran's active 
duty service or for many years after separation from service, 
nor is tinnitus otherwise related to such service.

5.  The veteran has a trench foot disability which is related 
to service.




CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(2006).

2.  The criteria for an initial rating in excess of 10 
percent for lower thoracic back strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292-5295 (effective 
prior to September 26, 2003), Diagnostic Codes 5235-5243 
(effective from September 26, 2003).

3.  Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2006).

4.  Tinnitus was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

5.  Trench foot was incurred in during the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA 
notice errors (either in timing or content) are presumed 
prejudicial, but VA can proceed with adjudication if it can 
show that the error did not affect the essential fairness of 
the adjudication by showing: 1) that any defect was cured by 
actual knowledge on the part of the claimant, 2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or 3) that a benefit could not have 
been awarded as a matter of law.  Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).

In this case, in September 2003 and May 2004 letters, the RO 
provided timely (i.e. prior to the rating decision on appeal) 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

Although the veteran was not given notice of the information 
need to assign a rating and effective date in the event that 
service connection is granted, the Board notes that the 
veteran has not been prejudiced.  He has been given VA 
examinations to determine the severity of the conditions and 
he submitted outpatient treatment records.  His actions 
demonstrated that he had actual knowledge of the type of 
evidence needed to assign disability ratings.  With respect 
to the claim of service connection for a trench foot 
disability, the Board has rendered a favorable outcome below.  
Thus, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  The agency of original jurisdiction will be 
responsible for giving the veteran notice regarding the 
assignment of a rating and an effective date.  With respect 
to the remaining claims of service connection, they are 
denied below.  Thus, any question as to the assignment of a 
disability rating or effective date to be assigned is 
rendered moot.  As such, there is no prejudice to the veteran 
in not being informed of the information and evidence needed 
to assign disability ratings and/or effective dates 
concerning his claims of service connection.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records and VA treatment records.  The Board 
notes that the veteran has been afforded several VA 
examinations in relation to his claims.  As such, the Board 
finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Increased Ratings Claims

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

PTSD

The veteran's PTSD has been rated pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2006); however, the actual 
criteria for rating psychiatric disability other than eating 
disorders is set forth in a General Rating Formula . 

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and  
maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals  
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function  
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

The relevant medical evidence of record includes VA treatment 
records and a VA examination report.  The VA treatment 
records include a hospital admission from July 30, 2003 to 
August 1, 2003.  During this hospital admission, the veteran 
complained of recurrent thoughts and/or dreams of combat 
experiences, emotional and physiological reactivity to cues 
that remind him of his traumatic combat experiences, avoidant 
behavior, hypervigilence and exaggerated startle response.  
The veteran denied flashbacks, memory or concentration 
problems, panic attacks, delusions, hallucinations, and 
suicidal or homicidal ideations.  On examination, the veteran 
was apprehensive and anxious, but he was alert, lucid, and 
well-oriented with appropriate mood and behavior and no 
evidence of psychotic behavior.  The treating physician 
assigned a Global Assessment of Functioning (GAF) score of 
45.  The remaining VA treatment records from 2003 and 2004 
show continued complaints of nightmares, intrusive thoughts, 
some sleep disturbance, etc., with consistent denial of 
suicidal ideation.

The May 2004 VA examination report shows that the veteran 
complained of intrusive thoughts and nightmares, self-
medicating, irritability, hypervigilence, isolating behavior, 
anger, and survivor guilt.  He stated that he worked full-
time, in part to avoid intrusive memories and thoughts, but 
he said he derived much satisfaction from the job.  He 
reported being married to his current wife for over 17 years 
and described the relationship as "we exist."  He had 
several children and had minimal contact with one, moderate 
contact with the other, and a "good relationship" with the 
third.  He reported anger problems and said he still hunted 
and fished but did not get as much pleasure out of these 
activities as he used to.  He stated that the he had 
experienced suicidal ideations over the years but had not 
attempted suicide.  

On physical examination the veteran was alert and oriented.  
There were no obvious problems with speech or evidence of a 
thought disorder.  There were no hallucinations or delusions.  
He claimed to have thought about suicide but had no plan or 
intent.  He denied memory problems and obsessive or 
compulsive rituals.  He had a history of panic attacks, but 
had not had them in recent years.  He had grabbed and/or 
threatened people, but he had no homicidal ideation. His 
affect was mildly depressed but he was looking forward to a 
trip to Costa Rica.  He reported significant marital 
conflict.  The examiner assigned a GAF of 51.  The examiner 
noted that the veteran had learned ways of coping so that his 
PTSD symptoms did not compromise his ability to work but that 
his family's functioning had been moderately to severely 
affected over the years.  

During this time period, the veteran clearly did not have a 
majority of the symptoms associated with a 70 percent 
disability rating for PTSD such as obsessional rituals (this 
was denied by the veteran); intermittently illogical, 
obscure, or irrelevant speech (as noted above, the May 2004 
examination report and VA treatment records found his speech 
to be coherent); near- continuous panic or depression 
affecting ability to function  independently, appropriately 
and effectively (the veteran stated that he no longer had 
panic attacks and the record reflects that the veteran owns 
his own business and worked full-time); spatial 
disorientation (the veteran was lucid and oriented at the May 
2004 examination); neglect of personal appearance and hygiene 
(the treatment records and May 2004 VA examination report 
note no lack of attention to hygiene); or, inability to 
establish and maintain effective relationships (the veteran 
reported being married for 17 years, having a good 
relationship with at least one of his children, and working 
full-time and employing one individual in his business).

Additionally, according to the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), a GAF score is a scale 
reflecting psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  The GAF score and the interpretations of the score 
are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 
267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The 
GAF score assigned in a case, like an examiner's assessment 
of the severity of a condition, is not dispositive of the 
percentage rating issue; rather, it must be considered in 
light of the actual symptoms of a psychiatric disorder (which 
provide the primary basis for the rating assigned).  See 38 
C.F.R. §  4.126(a).

According to DSM-IV, GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  GAF scores between 51 
and 60 are reflective of only moderate symptoms (e.g., flat 
effect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupation, or school 
functioning, e.g., few friends, conflicts with peers or co-
workers).  The Board notes that during this time period, the 
veteran's GAF scores ranged from 45 to 51; however, the Board 
believes that the clinical findings on examination are 
inconsistent with serious symptoms resulting in occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relationships, judgment, thinking or 
mood.  

The Board notes that the veteran has been married for 17 
years and has relationships of varying closeness with all 
three of his children.  Although he did not get as much 
pleasure out of his leisure activities as he did before, he 
still hunted and fished and was looking forward to a trip to 
Costa Rica.  The veteran was also able to successfully run 
his own business, working full time and employing a full-time 
employee.  The Board acknowledges the veteran's symptoms and 
recognizes that they result in impairment; however, the Board 
finds that the objective medical evidence of record suggests 
a level of impairment that is consistent with a 50 percent 
disability rating as it indicates social and occupational 
impairment with reduced reliability and productivity, but not 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood.  Therefore, the Board finds that currently 
assigned 50 percent disability rating is appropriate. 

Lower Thoracic Back Strain

The veteran's service connected lower thoracic back strain is 
currently rated as 10 percent disabling under Diagnostic 
Codes 5010 and 5242.  The Board observes that a review of the 
rating decisions, statement of the case, and supplemental 
SOC's show that the RO service-connected the lumbar and 
thoracic segments of the spine.  Initially the Board notes 
that during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of the 
disabilities of the spine, effective September 26, 2003 and 
codified at 38 C.F.R. pt. 4.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003).  The amendments renumber the diagnostic codes and 
create a general rating formula for rating diseases and 
injuries of the spine, based largely on limitation or loss of 
motion, as well as other symptoms.  The General Counsel of VA 
has held that where a law or regulation changes during the 
pendency of a claim for an increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the former and revised versions of the 
regulation.  However, if the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.  See VAOPGCPREC 3-2000 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The Board notes that the RO addressed the amendments in its 
January 2005 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The criteria in effect prior to September 26, 2003 are as 
follows:

Under Code 5291, limitation of the dorsal (thoracic) spine, a 
10 percent rating is assigned for moderate or severe 
limitation.

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  
 
Under Code 5293, when disability from intervertebral disc 
syndrome is mild, a 10 percent rating is assigned.  When 
disability is moderate, with recurring attacks, a 20 percent 
evaluation is warranted.  A 40 percent rating is in order 
when disability is severe, characterized by recurring attacks 
with intermittent relief.  A maximum schedular rating of 60 
percent is awarded when disability from intervertebral disc 
syndrome is pronounced, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   
 
Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237.  Degenerative 
arthritis of the spine is Code 5242.  Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent--forward flexion of the thoracolumbar spine, 
greater than 60 degrees, but no greater than 85 degrees; or a 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

2) 20 percent - forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphyosis;

3) 30 percent - forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine; 

4) 40 percent - unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero 
to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used 
for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that 
individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which 
will be rated as a single disability. 

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also 
 diagnostic code 5003) 
5243 Intervertebral disc syndrome 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  See 38 
C.F.R. § 4.25 (combined ratings table).   
 
The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.

Additionally, the Board notes that Diagnostic Code 5010 
states that traumatic arthritis should be rated like 
degenerative arthritis.  Under Diagnostic Code 5003 for 
degenerative arthritis, ratings are based on the limitation 
of motion of the affected joint or joints.  When the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71(a), Diagnostic 
Codes 5003, 5010.

A May 2004 VA examination report shows that the veteran 
reporting daily non-radiating back pain.  He denied any bowel 
or bladder difficulties.  He reported weakness when he 
lifted, but denied stiffness, locking or edema.  The veteran 
stated that his disability did not affect his job, but it did 
prevent him from playing baseball.  He stated that he walked 
frequently and that he wore a back brace at times.  On 
examination, the veteran had a normal gait.  His spine was 
not tender to palpation and there was no evidence of swelling 
or spasms.  Forward flexion of the spine was to 90 degrees 
without pain, extension was to 30 degrees without pain, and 
lateral extension and rotation were to 30 degrees bilaterally 
without pain.  The veteran was able to squat, duck walk, heel 
walk, toe walk, and tandem walk without effort.  Muscle 
strength and deep tendon reflexes were full.  There was full 
sensation to the bilateral lower extremities.  There was no 
evidence of weakness, fatigue or incoordination with repeated 
stress testing.  X-ray images showed degenerative changes at 
facet joints, L4 to 5 and L5 to S1.  The examiner noted that 
although there was radiographic evidence of degenerative 
changes, the veteran's spine on examination was grossly 
normal.  

After reviewing the evidence of record the Board finds that a 
10 percent rating accurately captures the extent of the 
veteran's disability and that a 20 percent rating is not 
warranted under either the old or the new version of the 
rating criteria.  

Initially the Board notes that the medical evidence of record 
does not demonstrate that the veteran suffers from 
intervertebral disc disease.  The veteran's May 2004 VA 
examination report specifically notes that the veteran denied 
bowel and bladder complaints as well as any radiating pain.  
Additionally, on physical examination, there was no evidence 
of any neurologic deficits or abnormalities.  Therefore, the 
Board finds that veteran's medical records do not show 
persistent symptoms of neuropathy or other neurological 
findings so as to arrive at the diagnosis of intervertebral 
disc disease.  Thus, former Diagnostic Code 5293 and current 
Diagnostic Code 5243 are not applicable in this instance.  
Moreover, there is no evidence of associated objective 
neurologic abnormalities to be separately evaluated under an 
appropriate diagnostic code.  As discussed in detail below, 
there is also no medical evidence to suggest a rating in 
excess of 10 percent is warranted under either the old or 
revised criteria based on limitation of motion.

The evidence shows that the most significant finding related 
to the thoracolumbar spine is arthritis.  As noted 
previously, the May 2004 x-ray report confirms degenerative 
changes of the veteran's spine.  

As noted above, Diagnostic Code 5010 for traumatic arthritis 
dictates that such disability is to be rated based on loss of 
range of motion.  Loss of range of motion was previously 
rated under former Diagnostic Codes 5292 and 5295.  As noted 
previously, under the old Diagnostic Code 5292, limitation of 
motion of the lumbar spine was assigned a 20 percent rating 
for moderate limitation of motion.  Under former Diagnostic 
Code 5295, a 20 percent rating was assigned if there was 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position.  Under the revised regulations, 
degenerative arthritis of the spine is rated under Code 5242.  
Under Code 5242, a 20 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or,  the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis or abnormal kyphyosis.

The medical evidence of record, specifically the May 2004 VA 
examination report, shows that, even when taking into 
consideration pain at the extreme ends of motion, weakness, 
fatigue, lack of endurance, and incoordination, the veteran 
has full range of motion of the lumbar spine.  Therefore, 
there is no medical evidence of record showing that the 
veteran has a combined range of thoracolumbar motion that 
comes anywhere near the 120 degrees or less needed for a 20 
percent disability rating.  Thus, there is no medical 
evidence to demonstrate that the veteran's lumbar spine 
disability warrants a rating in excess of 10 percent under 
Diagnostic Code 5242.

As for application of the former Diagnostic Codes 5292 and 
5295, the medical evidence of record does not show any 
evidence of muscle spasm to warrant a rating in excess of 10 
percent under former Diagnostic Code 5295 because the May 
2004 VA examination report specifically stated that no spasms 
were noted on examination.  Moreover, as noted above, the 
medical evidence of record shows no limitation to range of 
motion of the lumbar spine to warrant a disability rating in 
excess of 10 percent for the veteran's lumbar spine 
disability under former Diagnostic Code 5292.  In sum, when 
considering the medical record and all applicable Diagnostic 
Codes, there is no medical evidence which suggests that the 
veteran's lumbar spine disability warrants a disability 
rating in excess of 10 percent for the time period in 
question.

Once again, the Board recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, higher 
compensation is not warranted under these provisions.  The 
Board notes that the range of motion as documented in the May 
2004 VA examination report reflects consideration of pain, 
weakness, fatigability, lack of endurance, and 
incoordination.

In sum, the preponderance of the evidence is against a 
finding that the criteria for a rating in excess of 10 
percent is warranted under either the old or new regulations 
applicable to the low back disability.  Should there be an 
increase in severity in the future, the veteran may file a 
new claim for an increased rating.  

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Hearing Loss and Tinnitus

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Initially the Board notes that there is no indication of any 
complaints of hearing loss or tinnitus during the veteran's 
active duty service and that the veteran's September 1968 
discharge examination report shows that the veteran had 
normal hearing at the time.  Post-service treatment records 
are silent for complaints or treatment of hearing loss or 
tinnitus until approximately 2004.  A March 2004 VA treatment 
note shows that the veteran reported a history of tinnitus 
for more than 40 years and difficulty hearing in background 
noise.  He also reported a history of military noise exposure 
and acoustic trauma.  He denied occupational noise exposure.

The March 2004 VA audiological examination reflected the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

15
20
25
30
LEFT

15
10
25
30

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 in the left ear.  The 
examiner noted that these test results reflected bilateral 
hearing well within normal limits.




	(CONTINUED ON NEXT PAGE)


The July 2004 VA audiological examination report reflected 
the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT

05
10
15
30
LEFT

10
05
15
25

The average pure tone threshold for the right ear was 15 and 
the average pure tone threshold for the left ear was 14.  
Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  

The examiner noted that these test results reflected 
bilateral hearing that did not meet with the VA criteria for 
disability.  The Board agrees.  

As noted above, in order to constitute a hearing loss 
disability for VA compensation purposes, auditory threshold 
in at least one of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz must be 40 decibels or greater; or the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz must be 26 decibels or greater; or 
the speech recognition scores using the Maryland CNC Test 
must be less than 94 percent.  The medical evidence of record 
shows none of the veteran's auditory thresholds in any 
frequency is 40 decibels or greater.  The medical evidence 
also does not show auditory thresholds for at least three 
frequencies of 26 decibels or higher.  Finally, the Board 
notes that none of the medical evidence shows speech 
recognition scores for either ear of less than 94 percent.  
As such, the Board finds that the medical evidence of record 
preponderates against a finding that the veteran has a 
current hearing loss disability for VA compensation purposes.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, entitlement to service connection for a 
bilateral hearing loss disability is not warranted.  

Turning to the issue of entitlement to service connection for 
tinnitus, the Board notes that the July 2004 VA examination 
report states "etiology of tinnitus unknown."  Therefore, 
the Board finds that the medical evidence of record shows 
that the veteran currently has a diagnosed disability of 
tinnitus.  The Board must now turn its inquiry to the 
etiology of this condition.  The Board notes that the veteran 
has claimed a history of tinnitus in excess of 40 years.  He 
has claimed that he experienced significant noise exposure 
during active duty service and has denied post-service noise 
exposure and that his tinnitus began in service.  As noted, 
the veteran's service medical records are devoid of reference 
to complaints of diagnosis of tinnitus and the veteran's 
post-service medical records are silent for complaints or 
diagnosis of tinnitus for more than 30 years.  Given the 
foregoing, the Board finds that the veteran's report of 
having ringing in the ears during service and for over 30 
years after service is not credible.

In short, the Board does not dispute the veteran's 
contentions regarding noise exposure during active duty 
service.  Nevertheless, there is no indication of any 
complaints of or treatment for tinnitus until 2004, more than 
30 years after discharge from active duty service.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  This evidence weighs 
seriously against his claim for tinnitus.  Additionally, the 
only medical evidence of record which addresses the etiology 
of the veteran's current tinnitus disability is neither for 
nor against his claim.  Rather, the examiner indicated that 
the etiology of the veteran's tinnitus was unknown.  

As there is no medical evidence of record demonstrating that 
it is as likely as not that the veteran's current tinnitus 
disability is related to the veteran's noise exposure during 
active duty service, and since the other evidence 
(specifically the many decades between service and the first 
record of tinnitus) weighs against the veteran's claims, 
service connection for tinnitus must unfortunately be denied.

Trench Foot

The veteran's service medical records show that in April 1967 
he was treated for trench foot.  The veteran related that 
while he was in Vietnam in 1966 he acquired the condition.  
He stated that it would come and go.  He was treated with 
foot powder and soaks.  His service discharge examination 
report revealed that his skin and feet were normal.  

The veteran currently claims to have developed a fungal 
infection on his feet during Vietnam service.  The Board 
finds his assertion to be credible in light of service 
medical records showing treatment for the condition.  When 
examined in May and June 2004, a diagnosis of tinea pedis was 
given.  The Board finds the veteran's statement that he has 
continued to have the condition since service and that he 
treated the condition himself after service to be credible.  
Therefore, the Board finds that trench foot, also knows as 
tinea pedis was incurred in service.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD) is denied.

Entitlement to an initial disability rating in excess of 10 
percent for lower thoracic back strain is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for trench foot is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


